      Case 1:20-cv-09698-MKV Document 26 Filed 09/13/21USDC
                                                         Page 1 of 1
                                                            SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT                           DATE FILED: 9/13/2021
SOUTHERN DISTRICT OF NEW YORK

 SHAQUILLE PERKINS,

                            Plaintiff,

                             -against-
                                                                         1:20-cv-09698-MKV
 THE CITY OF NEW YORK, POLICE OFFICER FREDDY
                                                                                ORDER
 JONES Shield No. 13650 of the 25th Police Precinct, and
 POLICE OFFICER KEERANDAI BHAWANIDEEN-JAMNA
 Shield No. 23981 of the 25th Police Precinct,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter filed by Defendants informing the Court that the parties

have reached a settlement in principle [ECF No. 25]. Accordingly, IT IS HEREBY ORDERED

that the above-captioned action is discontinued without costs to any party and without prejudice

to restoring the action to this Court’s calendar if the parties are unable to memorialize their

settlement in writing and as long as the application to restore the action is made by October 13,

2021. If no such application is made by that date, today’s dismissal of the action is with prejudice.

See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                      _________________________________
Date: September 13, 2021                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
